Citation Nr: 0107901	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with hypertension, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1955 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action of the 
regional office (RO) in St. Petersburg, Florida.  In that 
decision, the RO denied the veteran's claim of entitlement to 
a disability rating greater than 30 percent for 
service-connected coronary artery disease with hypertension.  

Further review of the claims folder indicates that, in the 
notice of disagreement which was received at the RO in August 
1999, the veteran raised the issues of entitlement to 
increased ratings for his service-connected eye and back 
disabilities.  The claims of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
left eye iritis with cataract, entitlement to a disability 
rating greater than 10 percent for service-connected 
arthritis of the lumbar spine, and entitlement to a 
disability evaluation greater than 10 percent for 
service-connected arthritis of the thoracic spine are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, further review of the claims folder indicates that 
the RO has evaluated the veteran's service-connected coronary 
artery disease with hypertension based upon the relevant 
diagnostic code which rates impairment resulting from 
arteriosclerotic heart disease and coronary artery disease.  
See, 38 C.F.R. § 4.104, Code 7005 (2000).  According to this 
diagnostic code, impairment resulting from arteriosclerotic 
heart disease or coronary artery disease is evaluated based 
upon the extent of workload measured in metabolic equivalents 
(METs) at which dyspnea, fatigue, angina, dizziness, or 
syncope develops; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray; 
the frequency of episodes of acute congestive heart failure 
in the past year or the presence of chronic congestive heart 
failure; as well as the presence of left ventricular 
dysfunction with the extent of ejection fraction (given in 
percentage).  Id.  

As the regulations discuss, one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2 (2000).  

Significantly, however, in evaluating the veteran's 
service-connected coronary artery disease with hypertension, 
the RO does not appear to have considered the severity of the 
veteran's hypertension.  In other words, the RO does not 
appear to have considered the possibility of separate ratings 
for the veteran's coronary artery disease and his 
hypertension.  In this regard, the Board notes that the RO 
has not provided the veteran with the provisions of the 
relevant diagnostic code which rates impairment resulting 
from hypertension.  See, 38 C.F.R. § 4.104, Code 7101 (2000) 
(which stipulates that hypertension will be evaluated based 
upon the predominant diastolic and systolic pressure 
readings).  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which prohibited separate ratings for the described 
conditions.  In that case, the Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In the present case, 
the Board notes that the symptomatology associated with 
coronary artery disease does not overlap with the 
symptomatology related to hypertension.  See, 38 C.F.R. 
§ 4.104, Codes 7005 and 7101 (2000).  

Thus, on remand, the RO should consider the appropriateness 
of separate ratings for the veteran's service-connected 
coronary artery disease with hypertension.  If the veteran's 
increased rating claim remains denied, the RO should also 
notify the veteran of all pertinent diagnostic codes used to 
evaluate this service-connected disability.  

Additionally, the Board notes that the veteran's most recent 
VA examination of his service-connected coronary artery 
disease with hypertension was accorded to him in November 
1999.  However, when the veteran appeared for a scheduled 
stress test, the examiner noted that the veteran had just 
been discharged from a hospital after treatment for unstable 
angina and that he had current symptoms of chest pain.  
Consequently, the examiner decided that the veteran should 
not undergo a treadmill stress test, and no estimate of the 
level of activity of which the veteran is capable, expressed 
in METS or otherwise, was provided.  See, 38 C.F.R. § 4.104, 
Code 7005 (2000).  

In view of the lack of sufficient data from the November 1999 
VA examination to rate adequately the veteran's 
service-connected coronary artery disease with hypertension 
as well as the receipt, after this VA evaluation, of 
additional private medical records reflecting continued 
cardiac treatment, the Board is of the opinion that, on 
remand, the veteran should be accorded a pertinent VA 
examination to determine the current nature and severity of 
his service-connected coronary artery disease with 
hypertension.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this increased rating 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected coronary artery disease 
with hypertension in recent years.  The 
Board is particularly interested in 
copies of records of treatment that the 
veteran has received at the Heart Center 
at the Sarasota Memorial Hospital in 
Sarasota, Florida since April 2000.  
Where appropriate, the RO should also 
procure duly executed authorizations for 
the release of private medical records.  

2.  The RO should then request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the veteran's service-
connected coronary artery disease with 
hypertension in recent years.  If the 
veteran identifies the Heart Center at 
the Sarasota Memorial Hospital in 
Sarasota, Florida as a source of his 
current cardiac treatment, the RO should 
attempt to procure copies of records of 
treatment that the veteran has received 
at this medical facility since April 
2000.  The RO should ensure that it has 
all existing treatment records of which 
it has knowledge.  Regardless of the 
veteran's response, the RO should ensure 
that it has procured any and all 
previously unobtained records of 
treatment accorded the veteran at the 
local VA Medical Center in recent years.  

3.  To the extent that there is an effort 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of such attempt(s) made.  
The veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

4(a).  Thereafter, the RO should schedule 
the veteran for a VA cardiovascular 
examination to determine the nature and 
extent of his service-connected coronary 
artery disease with hypertension.  The 
claims folder, this remand, and any 
documents procured pursuant to this 
remand should be available to the 
examiner for review in conjunction with 
the examination.  In addition to chest x-
rays, any other tests and studies deemed 
necessary should be completed.  

4(b).  The examiner should be asked to 
describe the severity of the veteran's 
coronary artery disease with hypertension 
by identifying all disabling 
manifestations.  In particular, the 
examiner should provide serial blood 
pressure readings and should discuss the 
extent of workload measured in metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops; the presence (including extent) 
or absence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or x-ray; the frequency 
of any episodes of acute congestive heart 
failure in the past year or the presence 
of chronic congestive heart failure; and 
the presence of any left ventricular 
dysfunction with the extent of ejection 
fraction (given in percentage).  If the 
veteran's coronary artery disease cannot 
be expressed in METS because a laboratory 
determination of METS by exercise cannot 
be done for medical reasons, the examiner 
should report an estimation of the level 
of activity (expressed in METS and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in symptoms such as dyspnea, 
fatigue, angina, dizziness, or syncope.  

5.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the report of the 
VA cardiovascular examination undertaken.  
If the report of this examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 30 percent for the 
service-connected coronary artery disease 
with hypertension.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the last supplemental 
statement of the case in May 2000.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


